25.	Mr. President, may I first sincerely congratulate you on your election to the high post of President of the thirty-eighth session of the General Assembly and wish you every success in this responsible work.
26.	The Mongolian delegation expresses its deep gratitude to Mr. Imre Hollai for the skilful and successful manner in which he guided the work of the last session.
27.	The Mongolian People's Republic welcomes Saint Christopher and Nevis to membership of the United Nations and wishes that country every success in its independent development.
28.	At the present session the General Assembly is once again facing the acute cardinal issues of the present day which require positive solutions. Among them the problem of preserving and strengthening world peace and security takes top priority. The threat of nuclear holocaust is not only not receding, but the reverse trend is in fact being maintained. The arms race is escalating still further and is about to reach the point of no return. The peoples of the world are deeply alarmed at these developments. Much is expected from this world forum in easing international political tension and adopting effective measures to facilitate, above all, military detente.
29.	It is imperative that a reliable barrier be erected against the slide towards the nuclear abyss. The Mongolian delegation, like many others, trusts that the work of this session will be permeated precisely with this spirit of the main requirement of this critical juncture. In this connection I should like to emphasize the urgent need for combining the efforts of all forces advocating peace, democracy and social progress in the interests of preserving life on Earth.
30.	The causes of the continued aggravation of the international atmosphere lie in the aggressive policy of imperialism, which runs counter to the interests and aspirations of all peoples. At present, progressive mankind is facing a most dangerous recurrence of such a policy. The most reactionary circles of the West, primarily the United States, bent on world domination, have set themselves the reckless goal of dealing a blow against genuine socialism and at the same time against the forces of national and social liberation as well.
31.	This can be very clearly seen in the "crusade" declared by the present United States Administration and its allies against socialism, which is being pursued everywhere. First and foremost, their main thrust is to upset the existing military and strategic parity and to achieve unilateral superiority in this field for the West. To this end programmes for increasing first-strike nuclear weapons, including space warfare systems, are being intensively carried out.
32.	Vast regions thousands of miles from the American coasts are declared zones of "vital interest" and are being turned into bases for military preparations by the United States.
33.	Slanderous propaganda about an alleged "Soviet military threat" is being intensified and adventurous provocations against the Soviet Union, like the recent sophisticated act of espionage in which a South Korean civilian plane was involved, are being increased.
34.	Hostile intrigues against socialist Cuba, Poland and the countries of Indo-China are being continued. The undeclared war against the Democratic Republic of Afghanistan still continues. Acts of intervention against Nicaragua, Angola and Mozambique are being overtly committed. Attempts are being made to stifle the national liberation movements in Central America, Africa and the Middle East.
35.	Sinister acts aimed at splitting the ranks of the Movement of Non-Aligned Countries, the Organization of African Unity and other international organizations which advocate peace and independence and the promotion of the social progress of peoples are still being committed.
36.	Washington high-handedly encroaches upon the very foundations of normal international relations. The "show of force" and "muscle-flexing" have become common. Its weapons vocabulary is filled with the language of sanctions and diktat.
37.	The countries of the socialist community counter the imperialist policy of co- ordination with a policy of peace and equitable co-operation. Further clear evidence of this is the statement made on 28 September this year by Y. V. Andropov, General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR.
38.	The Government of the Mongolian People's Republic welcomes Mr. Andropov's statement as confirmation of the Soviet Union's determination further to safeguard the peace and security of peoples and fully support the assessments and conclusions contained therein.
39.	The peaceful and constructive policy of the overwhelming majority of States of the world, primarily the non-aligned countries, is also an important factor opposing the imperialist policy of aggression and diktat. The positive results of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 71. "2 March 1983, represent an important contribution to the efforts of peace-loving forces to remove the threat of war and strengthen international security. The growing anti-war, anti-nuclear movement of the peoples is playing an increasingly significant role in the struggle to curb the arms race.
40.	The results of the Madrid meeting of States which participated in the Helsinki Conference on Security and 

Co-operation in Europe clearly indicate that there exists a potential for political will and common sense in international affairs. It is particularly noteworthy that 35 States, representing two different socio-political systems, have agreed in the present complex situation to continue the dialogue in order to make detente effective and even more viable. One of the key measures to be taken in this direction is to ensure the success of the Conference on Confidence- and Security-building Measures and Disarmament in Europe.
41.	The North Atlantic Treaty Organization [NATO] plans to start deploying in December on the territories of some countries of Western Europe a new generation of American nuclear missiles, which would completely upset the existing military and strategic balance and thus generate a new round of the nuclear arms race. This plan is fraught with a great danger to peace not only for Europe but for the whole world.
42.	At the very beginning of this crucial year—on 5 January—the States parties to the Warsaw Treaty, at the meeting at Prague of their Political Consultative Committee, adopted apolitical declaration in which they presented a set of most timely and extremely important proposals on the prevention of the threat of war and the strengthening of the peace and security of nations. These proposals were later reaffirmed and further developed in the statement  of the leaders of those States at their meeting in Moscow on 28 June.
43.	Since then the Soviet Union has put forward a series of realistic and constructive proposals to curb the arms race, particularly at the ongoing Soviet-American talks at Geneva on the limitation of medium-range nuclear armaments, proposals which create a good basis for reaching mutually acceptable agreement between the parties.
44.	The Government of the Mongolian People's Republic attaches exceptional importance to these talks for the implementation of practical measures in the field of disarmament and considers that the basic prerequisite for their successful outcome is strict observance of the principle of equality and equal security. The "zero option", "interim solution" or similar pseudo-initiatives by the United States which disregard this basic principle serve simply to conceal the true designs of their proponents, who are trying to achieve military superiority over the socialist world. It is our hope that common sense and realism will ultimately prevail and that the Soviet-American talks will yield the desired results.
45.	The Government of the Mongolian People's Republic welcomes and supports the new Soviet initiatives submitted to the current session aimed at halting the arms race, in particular the nuclear arms race, achieving disarmament and strengthening trust between States.
46.	The adoption by the General Assembly of the draft declaration on the condemnation of nuclear war proposed by the Soviet Union  would be an act of paramount political significance, mobilizing world public opinion against those that are hatching plots to use nuclear weapons first.
47.	A quantitative and qualitative freeze of nuclear weapons, as proposed by the Soviet Union, would create the most favourable conditions for taking practical measures in the field of nuclear disarmament.
48.	The militarization of outer space would be the most dangerous stage of the arms race, fraught as it would be with the most unpredictable consequences for mankind. The Soviet Union's new proposal for the conclusion of a treaty on the prohibition of the use of force in outer space and from space against the earth [see -4/33/VP4] would provide a real opportunity to prevent such a course of events.
49.	The Mongolian delegation hopes that those States which these proposals primarily concern will treat them responsibly and respond to them positively.
50.	In this connection, I should like to note that the international community is fully entitled to ask why the nuclear Powers have not responded properly to the unilateral commitment by the Soviet Union not to be the first to use nuclear weapons. Why are the Western countries not responding to the initiative of the socialist States on the conclusion of a treaty, which would be open to all other countries, on the mutual non-use of military force and the maintenance of peace and relations between the States parties to the Warsaw Treaty and the States members of NATO?
51.	It is clear that a positive reaction to these peace initiatives would greatly improve the international situation.
52.	The Mongolian delegation believes it is necessary to resume the interrupted disarmament talks. It is equally imperative to begin new talks where negotiations are necessary but have not yet begun. This applies, first and foremost, to the question of the complete and general prohibition of nuclear-weapon tests.
53.	It is also important that the Committee on Disarmament achieve tangible results as soon as possible on other issues under consideration—in particular, the banning of chemical, neutron and radiological weapons, the banning of the deployment of weapons of any kind in outer space and the strengthening of security guarantees for non-nuclear Stat is.
54.	The complex and tense situation in the Asian continent is causing serious concern to the peoples of the region. The main source of instability is the growing military presence of the United States, which is stepping up its efforts to draw Asian countries into the orbit of , its military  policy. The doctrine of so-called limited nuclear war is being given a real Asian dimension by actions to deploy American nuclear missiles in certain parts of the continent. The situation has been further aggravated by the fact that, as a result of the continuing interference by the imperialists and their accomplices in the affairs of Asian peoples, no positive solution has been found for the existing explosive situations and acute problems.
55.	This applies first and foremost to the situation in the Middle East where the United States, by encouraging Israeli aggression in every possible way, is striving to impose its imperial order. It is embarking upon a direct military adventure and involving its NATO allies. These activities are in fact leading to the partition of Lebanon, turning parts of its territory into a springboard for intervention against Syria and the progressive forces of the region. The current developments in Lebanon once again confirm the complete bankruptcy of half-way policies and separate deals in solving the existing problems and testify to the imperative need for the immediate withdrawal of the troops of the aggressors from the country.
56.	Mongolia has consistently supported a comprehensive settlement for the Middle East problem. We consider that this can be facilitated by convening an international conference with the participation of all interested parties, including the Palestine Liberation Organization [PLO], the sole legitimate representative of the Arab people of Palestine. The Mongolian People's Republic fully supports the Geneva Declaration on Palestine' and 
the Programme of Action for the Achievement of Palestinian Rights' adopted at the recent International Conference on the Question of Palestine.
57.	In South-East Asia, the imperialist and hegemonistic forces are attempting to achieve their narrow, selfish aims by inciting certain States against ethers. They are doing everything they can to block the efforts being made to create an atmosphere of trust and mutual understanding among the countries of that region and are continuing to interfere in their internal affairs. These same forces are preventing the People's Republic of Kampuchea from occupying its legitimate seat at the United Nations.
58.	The Mongolian People's Republic regards the new constructive initiatives put forward by the three countries of Indo-China in their declaration dated 23 February 1983, published at the conclusion of their summit conference at Vietnams, as a timely step towards easing the tension in South-East Asia and towards the creation of the necessary conditions for changing that region into a zone of peace, stability and co-operation.
59.	The Mongolian People's Republic favours a political solution to the problem around Afghanistan on the basis of the realistic proposals made by the Government of the Democratic Republic of Afghanistan on 14 May 1980s and 24 August 1981.3 A political settlement can be achieved only if all forms of interference in the internal affairs of the Democratic Republic of Afghanistan, including armed interference, are completely eliminated and a reliable guarantee provided that such intervention will cease and not recur in the future. We hope that the dialogue between the Ministers for Foreign Affairs of the Democratic Republic of Afghanistan and Pakistan, through the good offices of the representative of the Secretary-General of the United Nations, will yield positive results.
60.	The Mongolian People's Republic has consistently supported the struggle of the Korean people for the peaceful and democratic reunification of their country without foreign interference. In this connection, we stress once again the need for the withdrawal of the American troops and nuclear facilities from the south of Korea.
61.	The Mongolian delegation, as before, considers that the fratricidal war between Iran and Iraq, which only plays into the hands of the imperialist forces, should be ended.
62.	Mongolia, together with all peace-loving States, supports the implementation of the Declaration of the Indian Ocean as a Zone of Peace and favours the speedy convening of an international conference to that end.
63.	The existence of a great number of sources of tension and conflicts on the vast continent of Asia makes it incumbent upon us to enforce the principle of the non- use of force as an indisputable law in relations between the States of that continent. That is what gives special significance to our proposal put forward in 1981 on the conclusion of a convention on mutual non-aggression and non-use of force in relations between the States of Asia and the Pacific/ This initiative of the Mongolian People's Republic is in keeping with the many concrete proposals and initiatives of other States directed at the solution of problems by peaceful means, at strengthening confidence and at developing good-neighbourly relations both in Asia and in other parts of the world.
64.	The improvement of relations between the Soviet Union and the People's Republic of China is of great importance for the strengthening of peace and security in Asia and throughout the world. It is in this context that we view the continued Soviet-Chinese contacts and consultations at the political level.
65.	We greatly appreciate the positive role of the peaceful and constructive foreign policy of the Republic of India in Asian and world affairs.
66.	The Mongolian People's Republic strongly condemns the policy of diktat, blackmail and gross interference by the United States in the internal affairs of the States of Central America and the Caribbean and its attempts to deny the peoples of that region the right to determine their own destiny.
67.	The conflict in Central America should be settled by political means. In this connection, we welcome the efforts of the countries of the Contadora Group. In our opinion, the matter would also be facilitated by discussion of this problem in the United Nations.
68.	The Mongolian people firmly support the struggle of the Namibian people and their vanguard, the South West Africa People's Organization [SPK4PO], for their freedom and independence. It favours the immediate implementation of the relevant United Nations resolutions on Namibia and rejects all attempts to link the solution of this problem to other, unrelated issues.
69.	The Mongolian People's Republic supports the efforts to bring about a peaceful and just solution to the Cyprus problem that will ensure the independence, sovereignty and territorial integrity of the Republic of Cyprus.
70.	Mongolia fully supports the demands of the developing countries for practical measures aimed at a radical restructuring of international economic relations on a just and democratic basis. We favour the early commencement of global negotiations within the framework of the United Nations on pressing economic problems, in accordance with the decision of the General Assembly.
71.	The Mongolian People's Republic, true to the noble aims and principles of the Charter of the United Nations, once again declares itself in favour of enhancing the effectiveness of this authoritative international Organization as an important instrument for maintaining the peace and security of the peoples. The Mongolian delegation would like to reaffirm that it will actively cooperate, as before, with other States Members of the United Nations to promote a positive solution to the problems confronting the present session.
